GILBERT, Circuit Judge
(dissenting). The court below properly submitted to the jury the question whether a valid discovery had been made by the lode locators prior to the placer locations and discoveries, and instructed the jury that the locators of the placer claims had each performed all of the acts necessary and required by the statutes of the United States and the laws of the state of Nevada in the discovery and location of a placer claim. No exception was taken to that instruction. Again, the court said to the jury:
“A competent person may go on the public domain of the United States with the bona fide intention of making a discovery of mineral,' and may define the boundaries of his claim by means of notices and monuments thereon, and so long as such locator is in the actual possession of the location so defined, endeavoring to make a discovery, he will be entitled to the peaceable possession of such claim, as against one entering thereon as a trespasser; but in the absence of a discovery, should he permit another competent person to go peaceably upon the claim, and should such person make a valid discovery of mineral, and locate the same, and in all things comply with the requirements as to monuinenting, posting notices, and recordation, then such subsequent locator would acquire title to such claim so located, subject only to the paramount title of the United States.”
The jury returned three special verdicts, finding that no valid discovery of a lode within the limits of either of the lode claims was made by the defendant or his grantors prior to the dates when the placer claims were located. In the opinion of the majority of this court the judgment of the court below is to be reversed for the refusal of the .trial court to give a requested instruction on the subject of adverse possession. The statute of Nevada fixes a period of two years as necessary for title by adverse possession, and provides that the “occupation and adverse possession of a mining claim shall consist in holding and working the same in the usual and customary mode of holding and working similar claims in the vicinity thereof.” It is by that statute that the defendants’ claim of adverse possession must be measured. The defendant had pleaded adverse possession, but not in the language of the statute. Ele alleged only that he and his predecessors in interest had been, for the designated period of time, in the “open, notorious, adverse, and undisputed possession of said mining claim, holding, living and working upon said lode mining claim.”
The requested instruction, which was refused, was framed in the language of the statute of limitations of Nevada. It was refused, evidently because the trial court found that there were in the evidence no facts to constitute such adverse possession. In so holding the trial court was clearly right. There was no evidence whatever that the lode claim had ever been worked “in the usual and customary manner of holding and working similar claims in the vicinity,” or had ever been *96worked at all. All the proof of work done on the lode mining claim prior to the plaintiff’s placer locations was proof to show that the annual assessment work had been done there’on. That work consisted in sinking shafts and excavating tunnels on tire claims; but in none •of them and nowhere on any of the claims was an ore body developed, from none of them was any ore ever taken, and in none of them was there any “working” of a claim. No witness testified that either of the claims had been worked in the usual and customary mode of holding and working similar claims. It seems too clear to 'require discussion that doing the annual assessment work, building a road upon a ■claim, or erecting a structure upon it is not working tire same as a ■mining claim. The statute of Nevada can avail the holder of a mining claim by adverse possession only upon the theory that the claim has been shown to be a workable claim, and that the act of working it involves discovery a'nd stands for proof of discovery. If the defendant claimed adverse possession under the statute of Nevada, it was for him,. not only to plead the statute, but to prove compliance with the same in all particulars.
I submit that the decision of the majority of the court wholly disregards the provisions of that statute, and commits this court to the •proposition that in Nevada mining land, or indeed any' land, may be acquired as against all except the United States by filing a location notice, marking the ground, and doing the annual assessment work for a period of two years, and without making a discovery. Such is not the law. The words of the statute are:
“Holding and working the same in the usual and customary mode of holding :and working similar claims in the vicinity.”
Obviously this should mean more than merely holding. One who locates a claim, remains in the possession thereof, and does the annual assessment work thereon, but makes no discovery, may'be conceded to be holding the claim; but he is not working it in the manner prescribed by the statute. If it had been the intention of the Legislature to say that title to a mining claim may be had, as against all but the government, by locating and holding the same and doing the annual assessment work thereon for a period of two years, we must assume that •such would have been the language of the act, and, if such had been the language of the act, I submit that it would have been void, for it is a fundamental doctrine of the mining law that one who locates and occupies and does the annual assessment work on mineral land cannot hold the same against another who peaceably, and not fraudulently or clandestinely, locates the ground and is the first to make discovery thereon. Section 2320 of the Revised Statutes says that no location of a mining claim shall be made until discovery of the .vein or lode within the limits of the claim located, and numerous decisions affirm the rule that ■ location can rest only upon actual discovery, and that without discovery no rights can be acquired save the right to retain possession while seeking discovery. King v. Amy & Silversmith Min. Co., 152 U. S. 222, 227, 14 Sup. Ct. 510, 38 L. Ed. 419; Mining Co. v. Tunnel Co., 196 U. S. 337, 345, 25 Sup. Ct. 266, 49 L. Ed. 501; Jupiter Min. Co. v. Bodie *97Consol. Min. Co. (C. C.) 11 Fed. 666; Steele v. Tanana Mines R. Co., 148 Fed. 678, 78 C. C. A. 412. Tlie true doctrine is stated in Humphreys v. Idaho Gold Mines Development Co., 21 Idaho, 126, 120 Pac. 823, 40 L. R. A. (N. S.) 817, where the court said:
“It still remains, however, for the person who asserts claim by adverse possession to have made a mineral discovery, and to have performed the annual assessment work, and to have had the boundaries of his claim so marked and indicated as to afford actual notice of the extent and boundaries of his claim and possession, and to have maintained an actual possession and excluded all adverse claimants for the full period prescribed by the statute.”
Our decision in Vogel v. Warsing, 146 Fed. 948, 951, 77 C. C. A. 199, sustaining a prima facie presumption of discovery, and other similar cases cited in the opinion of the majority of this court herein have no application to the present case. There is no place here for the indulgence of a presumption of discovery. The question of discovery by the lode claimants was directly placed in issue. Jt was a question of fact. It was the principal issue in the case. The defendant presented all his available testimony to show actual discovery. The jury by special verdicts on that issue alone found that there was no discovery.